Citation Nr: 0209481	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  96-31 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The appellant served on active duty from May 1966 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to a rating in 
excess of 30 percent for post-traumatic stress disorder.  A 
rating decision dated in April 1997 increased the evaluation 
to 50 percent for post-traumatic stress disorder, effective 
from October 1, 1994.  

In November 1997, the appellant, sitting at the RO, gave 
sworn testimony at a videoconference hearing before the 
undersigned Board member, sitting in Washington, D.C.  A 
transcript of that hearing is of record.  

In March 1998, the Acting Chairman on the Board's own motion 
advanced this case on the docket because of administrative 
error that resulted in significant delay in docketing the 
appeal.  See 38 C.F.R. § 20.900(c) (2001).  

When this case was previously before the Board in May 2000, 
it was remanded to the RO for additional development.  
Following the requested development, the RO continued its 
denial of the claimed benefit.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The claim for an increased rating for post-traumatic 
stress disorder was received before the change in the 
criteria for evaluating mental disorders that became 
effective on November 7, 1996.  

3.  The new rating criteria for evaluating mental disorders 
are neither more nor less favorable to the appellant in this 
case.  

4.  The service-connected post-traumatic stress disorder is 
manifested by anxiety, depression, flashbacks, nightmares 
with sleep disturbance, intrusive recollections, social 
isolation, irritability, startle response, and survivor guilt 
but is productive of only moderate impairment; severe social 
and occupational impairment is not demonstrated.  

5.  Prior to November 7, 1996, no more than considerable 
social and industrial impairment due to the service-connected 
psychiatric disorder is shown.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.130 Diagnostic Code 9411 (2001); 38 C.F.R. § 4.132 
Diagnostic Code 9411 (effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326) (regulations implementing the VCAA).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Bernklau v. Principi, 291 
F.3d 795, 803-6 (Fed. Cir. 2002).  

The appellant claims entitlement to an increased rating for 
his service-connected psychiatric disorder.  No particular 
application form is required for this, and there is no issue 
as to provision of a form or instructions for applying for 
the benefit.  38 U.S.C.A. § 5102; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  In March 1996, the RO sent the 
veteran and his representative a statement of the case that, 
among other things, contained the criteria for rating 
psychiatric disorders in effect prior to November 7, 1996.  
Supplemental statements of the case were provided in 
September 1996, April 1997, May 1999, October 1999, and April 
2002.  The supplemental statement of the case issued in May 
1999 contained the rating criteria for evaluating mental 
disorders that became effective on November 7, 1996.  These 
documents also listed the evidence considered by the RO and 
the analysis of the facts as applied to the legal criteria 
set forth therein, thereby informing the appellant of the 
information and evidence necessary to substantiate his claim.  

In addition, following the appellant's videoconference 
testimony in November 1997, the Board notified the appellant 
in its remands of April 1998 and May 2000 of the type of 
evidence necessary to substantiate his claim.  The RO has 
also informed the veteran in correspondence dated in May 
1998, August 1999, and May 2000 of the type of evidence 
necessary to substantiate his claim.  In view of the 
foregoing, and in view of the exhaustive evidentiary 
development documented below, the Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by VA 
is not an issue in this case.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002).  VA has informed 
the appellant of the type of information and evidence 
necessary to substantiate his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  The evidence necessary to adjudicate the 
issue on appeal has been obtained in this case.  On each 
occasion during the prosecution of this claim the appellant 
has identified VA records needed to support his claim, the RO 
has obtained them.  In addition, the RO has obtained Social 
Security Administration records, many of which are duplicates 
of VA medical reports already of record.  The RO has also 
obtained private treatment records identified by the 
appellant.  Neither the veteran nor his representative has 
pointed to any evidence that needs to be retrieved, and the 
Board is aware of none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The veteran was afforded VA psychiatric examinations in 
February 1997 and September 2000.  The examiner on the latter 
occasion reconsidered his findings in an addendum to his 
report dated in April 2001.  In addition, relatively recent 
VA hospital reports and private hospital reports have been 
obtained.  The private hospital reports include a report of 
psychiatric examination conducted in March 1997 and a report 
of psychiatric evaluation conducted in April 1999.  The 
evidence for rating purposes is relatively abundant.  The 
record on the whole demonstrates that VA has undertaken 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The requirements of the VCAA 
have essentially been met by the RO, and there would be no 
possible benefit in remanding this case for the RO to 
consider the requirements of the VCAA in the first instance.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial consideration 
under the VCAA, poses no harm or prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue on this appeal.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The record shows that service connection was initially 
established for post-traumatic stress disorder in a rating 
decision of September 1985.  A temporary total disability 
rating was assigned under the provisions of 38 C.F.R. § 4.29 
from March 1985, with a 10 percent rating assigned effective 
from June 1, 1985.  However, the appellant disagreed with the 
10 percent evaluation, and a 30 percent evaluation was 
eventually assigned, effective from June 1, 1985.  For a 
number of years thereafter, the appellant filed claims for 
increased ratings, usually based on hospitalizations that, he 
claimed, indicated an increase in the severity of his 
psychiatric condition.  Although temporary total disability 
ratings were often assigned, the underlying schedular rating 
remained unchanged until a rating decision of April 1997 that 
increased the evaluation to 50 percent disabling, effective 
from October 1, 1994, the first day of the month following a 
period of hospitalization for which a temporary total 
disability rating was assigned.  

Where the issue is entitlement to an increased rating, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence in closest 
proximity to the recent claim is the most probative in 
determining the current extent of impairment.  Id.  

Effective November 7, 1996, VA revised the criteria for 
evaluating psychiatric disabilities.  61 Fed. Reg. 52,695 
(1996).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130.  

Under the rating formula for neurotic disorders in effect 
prior to November 7, 1996, a 50 percent evaluation was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired, and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment; a 
70 percent evaluation was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and when psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent schedular evaluation required that 
the attitudes of all contacts except the most intimate have 
been so adversely affected as to have resulted in virtual 
isolation in the community and that there have been totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; the individual must have been demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 1997).  
Although poor contact with other human beings was felt to be 
possibly indicative of emotional illness, social 
inadaptability was evaluated only as it affected industrial 
adaptability.  38 C.F.R. § 4.129 (effective prior to November 
7, 1996).  

Under Diagnostic Code 9411, as amended, a 50 percent 
evaluation contemplates occupational and social contemplates 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  

After a careful review of the record, the Board finds that 
the criteria for evaluating mental disorders that became 
effective on November 7, 1996, are neither more nor less 
favorable to the appellant in this case.  See VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,422 (2000).  Whether evaluated under 
the old or the new rating criteria, a rating in excess of the 
50 percent currently assigned is not warranted.  

On VA psychiatric examination in September 1990, the examiner 
indicated that he had reviewed the claims file.  The 
appellant complained of continuing sleep disturbance, with 
dreams and nightmares.  He continued to have intrusive 
thoughts  during the day, especially if something such as 
violent movies or a helicopter or something on the news about 
bombings or massacres "sets him off."  He said that he had 
difficulty talking with other people about his experiences, 
although he talked to other veterans or to doctors.  He 
reported that he had guilty feelings about his experiences in 
Vietnam.  He reported feelings of detachment and said that he 
isolated himself.  He stated that he lived in the woods and 
that he stayed at home most of the time.  He reported chronic 
irritability, hypervigilance, and an exaggerated startle 
response.  

However, the veteran also reported getting better as far as 
trusting other people was concerned.  Despite his complaints, 
a mental status examination revealed only minimal positive 
findings, and it was felt that he could manage his financial 
affairs.  

The recent medical evidence does not show that the veteran 
has suicidal ideation or obsessional rituals that interfere 
with routine activities.  A mental status examination in 
September 1990 revealed thought content that was negative for 
suicidal or homicidal ideation.  His speech had a regular 
rate and rhythm, and his thought process was coherent.  There 
was no looseness of association or flight of ideas.  His 
"[h]ighly cognitive" functions were intact.  Although he 
tended to be isolative, the appellant is not shown to have 
near-continuous panic - or any panic at all.  While the 
appellant has depression, he has also been diagnosed with a 
major depressive disorder for which service connection is not 
in effect.  Although his depression is no doubt attributable 
at least in part to his service-connected post-traumatic 
stress disorder, it is not wholly due to his service-
connected psychiatric disorder.  It is significant, moreover, 
that depression was not elicited or diagnosed on his VA 
psychiatric examination in September 2000.  Although his 
affect was slightly anxious, his mood was described as "all 
right."  Although he complained of chronic irritability and 
appeared to have periods of irritability, this irritability 
is not shown to have become so severe as to constitute 
unprovoked irritability with any recent periods of violence.  
The Board observes that when seen by VA in January 1998, he 
had just had an angry run-in with a motorist and had also 
contemplated running his car into a local bank door because 
the bank had closed at one.  However, he was not having 
hallucinations, nightmares, or flashbacks at that time.  As 
indicated herein, the veteran has a long history of alcohol 
and substance abuse, which has played a dominant role in the 
unleashing of his anger and frustration and has been the 
principal underlying cause of much of his daily functional 
impairment.  

The appellant was found on mental status examination in 
September 2000 to be alert and oriented in all spheres.  
There was no showing of spatial disorientation either on that 
examination or on previous examinations.  Nor was there any 
showing of a neglect of personal appearance and hygiene; the 
examiner stated that the appellant wore a yellow shirt and 
sandals with socks but did not describe any unkemptness or 
dishevelment.  

The appellant's chronic irritability and his isolative 
behavior suggest difficulty in adapting to stressful 
circumstances including work or a worklike setting.  The VA 
examiner noted that the appellant seemed to have difficulty 
in obtaining social relationships.  However, it was reported 
that he had been married 31 years when examined in September 
1990 and that he lived with his spouse.  The recent VA 
examination resulted in findings that more nearly approximate 
the criteria required for a 50 percent rating under the new 
criteria.  See 38 C.F.R. §§ 4.7, 4.130 (2001).  Although one 
or two recent findings might suggest a more severe 
psychiatric impairment, the overall disability picture is 
much more benign.  It is a basic principle of rating service-
connected disability that the rating must coordinate with the 
actual impairment of function shown.  See 38 C.F.R. § 4.21 
(2001).  The Board is of the opinion that the current 
evaluation assigned is wholly consistent with the overall 
functional impairment shown as a result of the service-
connected psychiatric disorder.  

Although the appellant indicated in September 2000 that he 
was hospitalized for alcohol dependence and marijuana use in 
May 2000 because he was having severe flashbacks, and that he 
was last in a drug treatment program in July 2000, it bears 
emphasis that service connection has not been established for 
either of these disorders.  The record indicates that the 
appellant has been treated on many occasions over the years 
for drug and alcohol problems and that these problems have 
been a continuing source of his social and industrial 
impairment.  He reported on VA examination in September 2000 
that he last worked in an oil field in 1983 and that he had 
been under psychiatric care since 1985, the year that service 
connection for post-traumatic stress disorder was initially 
established.  However, the service-connected evaluation may 
be based only on manifestations resulting from the service-
connected disability.  See 38 C.F.R. § 4.14 (2001).  

Although alcohol and marijuana abuse were diagnosed only by 
history in September 2000, the examiner seemed to find that 
overall impairment from the service-connected post-traumatic 
stress disorder was only moderate in degree by assigning a 
Global Assessment of Functioning (GAF) score of 50.  When he 
revisited his findings in April 2001, the examiner explicitly 
stated that the appellant's post-traumatic stress disorder 
produced only moderate social and occupational impairment.  
The examiner stated that the assigned GAF of 50 meant that 
there was moderate impairment.  However, the examiner also 
found that the post-traumatic stress disorder did not 
preclude any employment opportunities and seemed to suggest 
that it was the appellant's history of alcohol and marijuana 
abuse, which had affected his mental health over the years, 
that had had the greatest impact on his ability to function 
socially and occupationally.  Indeed, alcohol dependence as a 
diagnosis is documented as early as December 1985, when the 
veteran was hospitalized by VA for a primary diagnosis of 
post-traumatic stress disorder.  It is reasonable to conclude 
from the examiner's findings on the most recent VA 
examination that severe social and industrial impairment as a 
result of the service-connected psychiatric disorder is 
neither shown nor more nearly approximated.  See 38 C.F.R. §§ 
4.7, 4.132, Diagnostic Code 9411 (effective prior to November 
7, 1996).  

The Global Assessment of Functioning is a scale reflecting 
the "'psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV)).  Although the Board acknowledges that a 
GAF score of 50 can suggest symptoms under DSM IV consistent 
with a 70 percent rating under the new rating criteria, the 
Board is of the opinion that the overall symptoms 
attributable to post-traumatic stress disorder do not support 
such a rating.  The Board is further of the opinion that this 
is what the examiner meant when he said that the GAF of 50 in 
this veteran's case indicated only moderate impairment.  

The findings on the VA psychiatric examination in September 
2000 were not significantly different from those elicited on 
VA examination in February 1997, when a mental status 
examination showed that he had an anxious mood.  Although he 
then claimed that he had a poor memory and concentration, and 
at times lost track of time, he also admitted to "blackout 
spells" and gave history of drug abuse and heavy alcohol 
use, with more moderate drinking since the 1980's.  Moreover, 
he was able to repeat five out of five objects and to do 
serial 7's, albeit at a quite slow pace.  In addition, the 
veteran was appropriately dressed and had good eye contact.  
His affect was appropriate, and his speech was spontaneous, 
relevant and coherent.  He was thought to be of average 
intelligence, and his insight and judgment were intact.  
There were no delusions, and he was felt to be competent for 
VA purposes.  

The veteran's complaints on examination in February 1997 were 
essentially identical to the complaints voiced on VA 
psychiatric examination in September 2000, although he added 
that without the medication and therapy he was receiving from 
VA, he could not function at all.  (The Board notes that the 
service-connected evaluation is based on optimal therapy and 
not on the claimant's condition when he is noncompliant with 
a prescribed medical regimen.)  The diagnosis on Axis I was 
post-traumatic stress disorder.  His GAF was 55.  

The Board notes that on this examination, as on other 
occasions during the prosecution of the claim, there was no 
evidence of delusions, hallucinations, grossly inappropriate 
behavior, disorientation to time, place, or person, or a 
gross repudiation of reality with disturbed thought such as 
to warrant a total schedular evaluation under either the old 
or new rating criteria as a result of the service-connected 
post-traumatic stress disorder.  Moreover, there is no 
evidence that the service-connected psychiatric disorder 
rendered the veteran demonstrably unable to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).  

It is significant that when the veteran was hospitalized in 
March 1997 after having suicidal and homicidal thoughts with 
intent and a plan, the admitting diagnoses were major 
depressive disorder, and substance dependence on Xanax.  His 
lengthy history of unemployment and of being on Social 
Security disability benefits was not attributed to his post-
traumatic stress disorder, which was not diagnosed.  
Moreover, despite significant psychiatric complaints, the 
mental status examination on admission was notable only for a 
depressed mood, a flat affect, and poor judgment.  His affect 
and mood had improved by the time of discharge from the 
hospital.  The discharge diagnoses were alcohol dependence; 
and major depression, single episode, not otherwise 
specified.  His GAF on Axis V was "60 and 40."  

Although the record shows that the veteran was found disabled 
by the Social Security Administration in 1986 as a result of 
his post-traumatic stress disorder, it is well settled that 
decisions of the Social Security Administration regarding 
unemployability, while relevant, are not binding on VA.  See 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. 
Principi, 3 Vet. App. 456, 461 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 187-88 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  More recent evidence 
indicates that nonservice-connected factors have loomed large 
in the veteran's apparent inability to obtain or retain 
employment.  

For example, when the veteran was hospitalized in April 1999 
with complaints of intermittent suicidal ideation, it was 
reported that he had been depressed over the previous few 
months and that he had been drinking heavily for the previous 
few weeks.  He said that he had been drinking 12 to 24 cans 
of beer a day.  The primary diagnosis on Axis I was substance 
abuse, dependence on alcohol and Xanax; and major depressive 
disorder.  Post-traumatic stress disorder was not diagnosed.  

When seen by VA in May 1999, it was reported that he had 
sustained a stroke some months previously and had gotten into 
heavy drinking thinking that his life was over anyway.  He 
was sent to detoxification in Florida, where he was put on a 
medication that improved his mood.  His affect looked very 
dysthymic and intense.  The mental status examination was 
otherwise unremarkable.  The impression was post-traumatic 
stress disorder and depression, and alcohol abuse and 
dependence.  

The veteran had been admitted to a VA residential substance 
abuse treatment program in May 1998 with a chief complaint 
that he was addicted to alcohol and that he abused marijuana.  
It was reported that he had been drinking since age 17 and 
had been smoking "pot" since age 19.  He smoked one or two 
"joints" of marijuana a week.  It was further reported that 
he had been arrested for assault and battery and that he had 
been sentenced to a year and a half in a hard labor camp in 
Alabama for smoking "pot" at the courthouse.  It was stated 
that he did well on his medications and that there was no 
evidence of any acute symptoms of post-traumatic stress 
disorder on admission.  On a mental status examination at 
that time, the examiner did not believe the veteran's claim 
that he occasionally had some bizarre visual hallucinations.  
The veteran reported that he had trouble with his temper when 
he did not get his medications.  The pertinent diagnoses on 
admission were alcohol dependence and post-traumatic stress 
disorder.  His GAF at the time of admission was "about 65."  
The prognosis on discharge in June 1998, however, was guarded 
because the veteran was felt to lack insight into his alcohol 
addiction.  

When seen by VA in March 2000, he reported that he had been 
drinking "about a case a week now."  He said that he used 
to drink 12 beers or a fifth of whiskey a day.  Post-
traumatic stress disorder, and alcohol and nicotine 
dependence were assessed.  His GAF at that time was 60.  

When the veteran was privately hospitalized in Florida in 
April 2000 for suicidal ideation, flashbacks, and 
detoxification from alcohol, his GAF on admission was 42 but 
improved to 60 by the time of discharge the following month.  
A mental status examination on admission revealed a depressed 
and anxious affect, and the veteran described flashbacks 
consistent with post-traumatic stress disorder.  His insight 
was superficial, and his judgment obviously showed impairment 
in terms of his drinking when he felt bad.  However, there 
was no evidence of other global impairment in judgment.  
There was no evidence of hallucinations.  Depression and 
anxiety were the predominant symptoms.  Although on discharge 
post-traumatic stress disorder was said to be attended at 
times with psychotic features, these were not specifically 
identified, nor were they confirmed on subsequent VA 
examination.  Recurrent major depression was also diagnosed 
on Axis I "with psychotic features mainly just at night 
related to flashbacks and fears from that."  Intermittent 
alcohol abuse was also diagnosed on Axis I.  Alcohol 
withdrawal syndrome was the pertinent diagnosis on Axis III.  

The veteran's alcohol and substance abuse are thus pervasive 
in his clinical history.  When he was hospitalized by VA in 
June and July 2000, his chief complaint was that he was an 
alcoholic and drank excessively and that he was not able to 
stop doing this.  He also gave a history of marijuana use.  
On mental status examination, he was oriented and coherent 
and there was no evidence of any overt thought disorder.  He 
functioned within the average range of intelligence.  His 
memory was not the best but was "still not handicapping."  
The primary diagnosis on Axis I was alcohol dependence; post-
traumatic stress disorder was also diagnosed.  The prognosis 
was felt to be "guarded-to-poor" because "he has really 
limited insight."  

The Board concludes that a large element of the veteran's 
psychiatric impairment during the prosecution of his claim 
was attributable to factors other than his service-connected 
post-traumatic stress disorder and that the preponderance of 
the evidence was therefore against the claim.  It follows 
that the claim for increase must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-58 (1990).  


ORDER

An increased evaluation for post-traumatic stress disorder is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

